Title: 21st.
From: Adams, John Quincy
To: 


       This day the Seniors leave, College; there is no recitation in the morning, and prayers are deferred till 10 o’clock. The Class then went down in procession two by two, with the Poet at their head, and escorted the President to the Chapel. The President made a very long prayer, in which in addition to what he commonly says he pray’d a great deal for the Seniors: but I think he ought to get his occasional prayers by heart before he delivers them. He bungled always when he endeavoured to go out of the beaten track, and he has no talent at extempore Composition. The Poem was then delivered, by Fowle, who paid most tremendous Compliments to the President but his addresses, to the Professors and Tutors, to the other Students, and to his own Class, were excellent. The Seniors soon after it was over set out, on their party.
       In the afternoon I was admitted with Burge, and Cranch to the φῖβετα, καππα Society. It is established to promote friendship, and Literature, in several of the Universities of America. The initials of the words φιλοσοφια βιομ κυβερνητης, are on one side of the medal, and on the other S. P. which means Societas Philosophica Philosophicae. They had met in Harris and Dwight’s Chamber, and there was in the admission a considerable degree of Solemnity. Mr. Paine, the butler, was present as vice president, Mr. Burr, and Mr. Ware, as members, Andrews, and Harris of the Seniors, and Bridge, Fiske, Freeman, Little, and Packard, who were admitted some time Since, from our Class.
      